JOHN R. GIBSON, Circuit Judge.
The issue before us is the constitutionality of a Minnesota statute which requires a pregnant minor to notify her parents of her desire to obtain an abortion or to seek judicial bypass. The statute, Minn.Stat. Ann. §§ 144.343(2)-(7) (1987), requires a minor to notify both parents at least forty-eight hours before a planned abortion or demonstrate to a court in an expedited confidential proceeding either that she is “mature and capable of giving informed consent” or that th'é performance of an abortion without such notification would be in her “best interests.” The district court held that the notice/bypass statute was unconstitutional because the two-parent notice requirement failed to serve the state’s interest in protecting pregnant minors or promoting family communication and that the 48-hour waiting period requirement was unreasonable under conditions existing in Minnesota. A panel of this court affirmed the judgment of the district court and we granted rehearing en banc. We now reverse and remand with directions that the district court enter judgment that the notice/bypass statute is constitutional.
In 1981, the Minnesota legislature enacted Minn.Stat.Ann. § 144.343, which deals generally with minor’s consent to treatment for pregnancy, venereal disease, and alcohol and drug abuse.1 Subd. 2 provides that no abortion may be performed upon an unemancipated minor until at least 48 hours after written notice to her parent2 and provides the mechanics for effecting notice.3 Subd. 6 provides that if the notifi*1454cation provision of subd. 2 is restrained by judicial order, which as we will discuss occurred here, then a pregnant minor has the choice of either providing notice as set forth in subd. 2, or submitting to a “court bypass” procedure.4 Under the court bypass, a judge, after an expedited confidential hearing, may authorize an abortion without parental notice after determining “that the pregnant woman is mature and capable of giving informed consent,” or that the performance of an abortion without notification would be in her “best interests.” “Parent” is defined in subd. 3 as “both parents of the pregnant woman if they are both living, one parent of the pregnant woman if only one is living or if the second one cannot be located through reasonably diligent effort, or the guardian or conservator if the pregnant woman has one.” Subd. 5 is a penalty provision and subjects anyone performing an abortion in violation of the statute to criminal penalties and civil liability. The statute also provides exceptions to the notice requirement5 as well as a severability provision.6
The statute was to become effective on August 1, 1981. On July 30, 1981, this action seeking declaratory and injunctive relief was brought by a group including: *1455six class-action minors seeking abortions who claimed to be mature and that notification of one or both of their parents of their desire to have an abortion would not be in their best interests; a mother of one of the minor plaintiffs alleging that notification of the father was not in the minor’s best interests; and four clinics and two physicians performing abortions in Minnesota.
The district court temporarily restrained enforcement of subd. 2 of the statute (the pure notice provision) on July 31, 1981, but denied injunctive relief as to subd. 6 (the notice/bypass provision).7 Later, the district court granted partial summary judgment for the defendants by dismissing the plaintiffs’ state constitutional claims and by ruling that, on its face, the judicial bypass procedure in subd. 6 did not violate the equal protection and due process rights of pregnant minors. The court concluded, however, that plaintiffs should have the opportunity of a trial to prove their allegations that subd. 6 was being applied unconstitutionally.
After a trial lasting five weeks, the district court held that the notification requirement of subd. 2 without judicial bypass was unconstitutional. Hodgson v. Minnesota, 648 F.Supp. 756, 773 (D.Minn.1986), cert. denied, 479 U.S. 1102, 107 S.Ct. 1333, 94 L.Ed.2d 184 (1987). While the court found that the notice/bypass requirement, as a whole, was not supported by factual findings that it furthered in any meaningful way the state’s interest in protecting pregnant minors or assuring family integrity, the court concluded that it complied both on its face and in actual practice with standards established by the Supreme Court. Id. at 773-77. The district court then considered in isolation the two-parent notification and the 48-hour waiting period requirement and found both to be unconstitutional. Id. at 777-80. While the 48-hour waiting period requirement was held severable, the two-parent notification requirement was held to be not severable and, accordingly, required that the entire notice-bypass procedure be enjoined in its entirety. Id. at 780-81. Both sides appeal.
I.
The principles governing the constitutionality of the states’ regulation of abortion have been set forth by the Supreme Court and bind this court. In Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), the Supreme Court held that the due process clause of the fourteenth amendment forbids the states from interfering with a pregnant woman’s choice, with competent medical advice, to terminate her pregnancy. The right to choose abortion is, however, limited; state regulation is permissible to foster “compelling state interests” by “narrowly drawn” legislation. Id. at 155, 93 S.Ct. at 728. Moreover, in view of the unique status of children under the law, states have a “significant” interest in supporting certain abortion regulations aimed at protecting children that is not present when the state seeks to regulate adults. City of Akron v. Akron Center for Reproductive Health (Akron), 462 U.S. 416, 427 n. 10, 103 S.Ct. 2481, 2491 n. 10, 76 L.Ed.2d 687 (1983) (citing Planned Parenthood v. Danforth, 428 U.S. 52, 74-75, 96 S.Ct. 2831, 2843-44, 49 L.Ed.2d 788 (1976)). Because of “the peculiar vulnerability of children; their inability to make mature decisions in an informed, mature manner; and the importance of the parental role in child rearing,” the Court has recognized that states have a significant interest in promoting parental involvement with a minor who is seeking an abortion. See H.L. v. Matheson, 450 U.S. 398, 101 S.Ct. 1164, 67 L.Ed.2d 388 (1981) (parental notice); Bellotti v. Baird (Bellotti II), 443 U.S. 622, 633-39, 648, 99 S.Ct. 3035, 3042-46, 3050, 61 L.Ed.2d 797 (1979) (plurality opinion) (parental consent).
A majority of the Court, however, has indicated that these state and parental interests must give way to the constitutional right of a mature minor, or of an immature minor whose best interests are contrary to parental involvement, to obtain an abortion without consulting or notifying her parents. Akron, 462 U.S. at 427 n. 10, *1456103 S.Ct. 2491 n. 10; see e.g., Matheson, 450 U.S. at 414-420, 101 S.Ct. at 1173-1177 (Powell, J., concurring); id. at 450-54, 101 S.Ct. at 1192-95 (Marshall, J., dissenting); Bellotti II, 443 U.S. at 643-44, 99 S.Ct. at 3048-49 (Powell, J.); id. at 653-56, 99 S.Ct. at 3053-55 (Stevens, J., concurring). In view of the unique nature and consequences of the abortion decision, states do not have the constitutional authority “to give a third party an absolute, and possibly arbitrary, veto” over the minor’s abortion decision. Bellotti II, 443 U.S. at 643, 99 S.Ct. at 3048 (Powell, J.); id. at 653-56, 99 S.Ct. at 3053-55 (Stevens, J., concurring); Danforth, 428 U.S. at 74-75, 96 S.Ct. at 2843-44. Thus, a state choosing to encourage parental involvement must provide an alternative procedure through which a minor may demonstrate that she is mature enough to make her own decision or that the abortion is in her best interest. Akron, 462 U.S. at 427 n. 10, 103 S.Ct. at 2491 n. 10; see Bellotti II, 443 U.S. at 643-44, 99 S.Ct. at 3048-49 (plurality); Ind. Planned Parenthood v. Pearson, 716 F.2d 1127, 1132 (7th Cir.1983).
Justice Powell has described the nature and purpose of the required bypass proceeding:
A pregnant minor is entitled in such a proceeding to show either: (1) that she is mature and well enough informed to make her abortion decision, in consultation with her physician, independently of her parents’ wishes; or (2) that even if she is not able to make this decision independently, the desired abortion would be in her best interests. The proceeding in which this showing is made must assure that a resolution of the issue, and any appeals that may follow, will be completed with anonymity and sufficient expedition to provide an effective opportunity for an abortion to be obtained. In sum, the procedure must ensure that the provision requiring parental consent does not in fact amount to the “absolute, and possibly arbitrary, veto” that was found impermissible in Danforth.
Bellotti II, 443 U.S. at 643-44, 99 S.Ct. at 3048-49 (footnote and citation omitted). The judicial bypass procedure outlined by Justice Powell in Bellotti II was subsequently endorsed by a majority of the Court in Planned Parenthood v. Ashcroft, 462 U.S. 476, 490-93, 103 S.Ct. 2517, 2524-26, 76 L.Ed.2d 733 (1983), id. (upholding consent/bypass statute) and Akron, 462 U.S. at 438-40, 103 S.Ct. at 2496-98.

A.

Based on these principles, the district court held subd. 2, the notification provision without judicial bypass, unconstitutional. The court concluded that Minnesota may not require a minor to notify her parents of her intent to have an abortion without providing an alternative court procedure. Hodgson, 648 F.Supp. at 773.
Although Bellotti II considered the constitutionality of a parental consent rather than parental notice statute, the plurality opinion indicated that a state is required to make the alternative bypass procedure available under both types of statutes. Id. 443 at 647, 99 S.Ct. at 3050. See Akron, 462 U.S. at 441 n. 31, 103 S.Ct. at 2498 n. 31; Matheson, 450 U.S. at 420 and n. 9,101 S.Ct. at 1177 and n. 9 (Powell, J., concurring) (stating that the rationale for requiring a state to provide a judicial bypass to a consent requirement is applicable to notification statutes); id. at 428 n. 3,101 S.Ct. at 1181 n. 3 (Marshall, J., dissenting); see also Zbaraz v. Hartigan, 763 F.2d 1532, 1539 (7th Cir.1985), aff’d without op., — U.S. -, 108 S.Ct. 479, 98 L.Ed.2d 478 (1987); Pearson, 716 F.2d at 1132. Cf. Matheson, 450 U.S. at 409, 101 S.Ct. at 1171 (Constitution is not violated by statute requiring notice to the parents of an immature dependent minor seeking an abortion).8 The *1457state argues in its brief that the notification requirement without the judicial bypass option is constitutional, but did not press this position at oral argument. We conclude that the district court did not err in ruling that a bypass procedure is constitutionally required by the several Supreme Court decisions cited above as an alternative to parental notification.

B.

The district court then examined the constitutionality of the notice/bypass provision. The court made a variety of factual findings with respect to the operation of the court bypass procedure over the past five years. It outlined in detail the availability of abortion services in Minnesota, underscoring the fact that virtually all of Minnesota’s abortion providers are located in the two major metropolitan areas of the state: Duluth and Minneapolis-St. Paul. Many women had to travel long distances to obtain an abortion and the court recognized transportation problems facing women seeking an abortion, particularly during the winter. Women from outside the metropolitan areas tended to have abortions later in their pregnancy than women from other parts of the United States. Hodgson, 648 F.Supp. at 761.
The court also found that the experience of going to court for judicial authorization subjected the minors to a great deal of stress and that some considered the court proceedings more difficult than the abortion itself. The court found that the two-parent notice requirement affected many minors living in single-parent homes who had notified the custodial parent and minors living in two-parent homes who voluntarily consulted with one parent. These minors either had to notify the second parent or go through the court bypass procedure. The court found that either option was emotionally traumatic and interfered with the communication voluntarily initiated by the minor. The court noted that these instances were not uncommon and were supported by the fact that approximately 20-25% of minors who went to court were accompanied by, or indicated that they had consulted with, one parent. Id. at 763-64.
Many of the judges who heard bypass petitions testified that they felt the procedure was traumatic for the minors and did little good. Dr. Hodgson, one of the plaintiffs, testified that there was no benefit whatsoever to the law and that the law had created “nothing but problems” for her teenage patients. There was testimony that the law did not enhance parent-child communication or improve family relations, Id. at 766-68.
Against these considerations, the court assessed the strength of the state’s interests and the extent to which the statute furthered these interests. The court found that the statutory goal is to foster intra-family communication and to protect the well-being of pregnant minors by encouraging them to discuss with their parents the decision whether to have an abortion. The statute was designed to enable parents to provide support and guidance and prevent their daughters from making irrational and emotional decisions. Parents might also be able to provide medical history of which the minor may be unaware, help with post-abortion care, and support the child psychologically. The court found that the legislature also wanted to deter and dissuade minors from choosing abortion. Id. at 765-66.
The court found the two-parent notice requirement placed a substantial burden of obtaining a judicial waiver upon a group of minors composed almost entirely of either mature minors or minors whose best interests were not served by notification. It ultimately concluded that this burden was not justified by the state’s interest in encouraging intra-family communication and protecting immature minors because the statute did not further either of these inter*1458ests in any meaningful way.9 The court rejected the possibility that the statute’s existence encouraged immature, non-best interest pregnant minors to notify their parents and that this intangible effect was not amenable to proof at trial. Id. at 775-76.
Despite these factual findings, the district court concluded that Bellotti II required its holding that the notice/bypass procedure as a whole was constitutional. The court recognized that it was “not writing on a clean slate” in determining the constitutionality of Minnesota’s parental notification statute and that the Supreme Court has limited its inquiry to an issue of statutory construction: specifically, whether Minnesota provides a judicial alternative to notification that is consistent with established legal standards. Hodgson, 648 F.Supp. at 776-77 (citing Ashcroft, 462 U.S. at 491-92, 103 S.Ct. at 2525-26). The court found that the “maturity” and “best interest” standards articulated in the Minnesota statute complied with those in Bellotti II and that the Minnesota courts have applied these standards in hearing bypass petitions. Id. at 777.
The court then determined that the judicial bypass procedure, in actual operation, was being applied constitutionally. The court found that judges had almost never denied a minor’s petition to proceed with the abortion without notifying her parents; there were only nine instances.10 It found that the Minnesota courts have established procedures to assure the minor's anonymity and to expedite both the initial hearing and any subsequent appeal. The delays, although burdensome to minor petitioners, did not reflect a “systemic failure to provide a judicial bypass option in the most expeditious, practical manner.” Id. The court concluded that the judicial bypass procedure, as presently executed by the Minnesota courts and other offices that participate in the bypass proceedings, complied with the legal standards set forth in Bellotti II and approved in Ashcroft. Therefore the court rejected the plaintiffs’ challenge to Minnesota’s notice/bypass requirement as a whole. Id.
The Hodgson group (the class-action minors, physicians, clinics and parent) argues that the district court erred in limiting its inquiry to an issue of pure statutory construction, because no court has considered the actual effect of a consent/bypass or notice/bypass statute in operation. They argue that the state failed to meet its burden of proving that the statute in actual operation serves significant state interests without unduly burdening minors’ constitutional rights. They attack the assumptions implicit in Bellotti II and Ashcroft that a notice or consent requirement imposed in conjunction with an appropriate alternative bypass procedure serves significant state interests without unduly burdening the right of a mature or best interest minor to obtain an abortion. The state, on the other hand, urges that its authority to require parental notification with a court bypass has been established as a matter of law.11
*1459We recognize that a statute may be facially valid, yet upon full development of a factual record be considered unconstitutional in operation.12 We are satisfied, however, that the Supreme Court has considered the issues factually before the district court,13 and that approval given to similar statutory plans mandates approval in this case. See Ashcroft, 462 U.S. at 490-93, 103 S.Ct. at 2524-26; Matheson, 450 U.S. at 409, 101 S.Ct. at 1171.
To be sure, the district court’s detailed factual findings concerning the general difficulties of obtaining an abortion in Minnesota and the trauma of the bypass procedure, compared to its effectiveness, raise considerable questions about the practical wisdom of this statute. Nevertheless, we believe these are questions for the legislature. The minor’s pregnancy itself is traumatic and if she considers abortion, complex issues arise involving numerous competing interests. These interests have been fully recognized by the Supreme Court. A minor’s decision to obtain an abortion may not be unconstitutionally burdened, Matheson, 450 U.S. at 418-19, 101 S.Ct. at 1175-76 (citations omitted), but “the peculiar vulnerability of children; their inability to make mature decisions in an informed, mature manner; and the importance of the parental role in child-rearing,” Bellotti II, 443 U.S. at 634, 99 S.Ct. at 3043 (plurality), provides the states with a strong interest in promoting parental involvement. Akron, 462 U.S. at 427 n. 10, 103 S.Ct. at 2491 n. 10. The Supreme Court has considered these competing interests and recognized as a matter of law that parental notice or consent requirements do not unconstitutionally burden a minor’s abortion right when an appropriate judicial bypass is in place. See Ashcroft, 462 U.S. at 490-94, 103 S.Ct. at 2524-27 (challenge to the constitutionality of Missouri’s consent/bypass statute treated purely as an issue of statutory construction). See also Akron, 462 U.S. at 438-40, 103 S.Ct. at 2496-97 (same); Zbaraz, 763 F.2d at 1539-45 (same); Pearson, 716 F.2d at 1133 (same). We therefore reject the Hodgson group’s arguments to the contrary.
Careful study of Bellotti II, Ashcroft, and Matheson reveal the significant state interests which justify Minnesota’s notice/bypass statute. Notwithstanding the district court’s factual findings, it recognized that the Supreme Court has assumed and recognized certain interests as a matter of law. In Bellotti II, a plurality of the Court identified the significant state and parental interests at stake when a minor faces the decision of whether to have an abortion. The special importance and consequences of the abortion decision for the minor are recognized as a sufficient justification for reasonable state efforts to ensure that the decision be wisely made:
“[Plaintiffs] suggest ... that the mere requirement of parental notice [unduly *1460burdens the right to seek an abortion]. * * * [H]owever, parental notice and consent are qualifications that typically may be imposed by the State on a minor’s right to make important decisions. As immature minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences, a State reasonably may determine that parental consultation often is desirable and in the best interest of the minor. It may further determine, as a general proposition, that such consultation is particularly desirable with respect to the abortion decision — one that for some people raises profound moral and religious concerns....
“There can be little doubt that the State furthers a constitutionally permissible end by encouraging an unmarried pregnant minor to seek the help and advice of her parents in making the very important decision whether or not to bear a child. That is a grave decision, and a girl of tender years, under emotional stress, may be ill-equipped to make it without mature advice and emotional support. It seems unlikely that she will obtain adequate counsel and support from the attending physician at an abortion clinic, where abortions for pregnant minors frequently take place.”
Bellotti II, 443 U.S. at 640-41, 99 S.Ct. at 3046-47 (plurality) (footnotes omitted) (quoting Danforth, 428 U.S. at 91, 96 S.Ct. at 2851 (concurring opinion)). See also Bellotti II, 443 U.S. at 657, 99 S.Ct. at 3055 (dissenting opinion); Matheson, 450 U.S. at 409-10, 101 S.Ct. at 1171-72; id., at 422-23, 101 S.Ct. at 1177-78 (concurring opinion).
In addition, the state has an interest in the family itself, the institution in which' “we inculcate and pass down many of our, most cherished values, moral and cultural.” Matheson, 450 U.S. at 419, 101 S.Ct. at 1176 (concurring opinion) (quoting Moore v. East Cleveland, 431 U.S. 494, 503-04, 97 S.Ct. 1932, 1937-38, 52 L.Ed.2d 531 (1977)). Parents have a traditional and substantial interest in, as well as a responsibility for, the rearing and welfare of their children. In Matheson, the Court stated:
[Constitutional interpretation has consistently recognized that the parents’ claim to authority in their own household to direct the rearing of their children is basic in the structure of our society:
We have recognized on numerous occasions that the relationship between parent and child is constitutionally protected. “It is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder”
We have recognized that parents have an important “guiding role” to play in the upbringing of their children, which presumptively includes counseling them on important decisions.
450 U.S. at 410, 101 S.Ct. at 1171 (citations omitted).14
*1461Finally, the Supreme Court has recognized the significant state interest in providing an opportunity for parents to supply essential medical and other information to a physician:
The medical, emotional, and psychological consequences of an abortion are serious and can be lasting; this is particularly so when the patient is immature. An adequate medical and psychological case history is important to the physician. Parents can provide medical and psychological data, refer the physician to other sources of medical history such as family physicians, and authorize family physicians to give relevant data.
Matheson, 450 U.S. at 411, 101 S.Ct. at 1172.
Because of these interests, a plurality of the Court in Bellotti II concluded that a parental consent statute, when an alternative bypass mechanism is in place, does not unconstitutionally burden a minor’s abortion right. Bellotti II, 443 U.S. at 649, 99 S.Ct. at 3051. See also Ashcroft, 462 U.S. at 490-93, 103 S.Ct. at 2524-26; and Matheson, 450 U.S. at 411-14, 101 S.Ct. at 1172-74; id. at 418-20, 423-25, 101 S.Ct. at 1175-77, 1178-79 (Powell, J. concurring) (dealing with a notice requirement). Certainly, the evidence demonstrates that these interests and principles apply differently in individual child-parent relationships. The child living in a no-parent or one-parent household may face different considerations than a child living in a two-parent home, as do the mature minor and the immature minor. But to allow specific factual findings with reference to the mature minor or the minor from no- and one-parent households to invalidate the notice/bypass procedure would defeat the recognized parental interests, particularly with respect to the immature and vulnerable child. See Matheson, 450 U.S. at 420, 101 S.Ct. at 1177 (Powell, J., concurring) (“The circumstances relevant to the abortion decision by a minor can and do vary so substantially that absolute rules — requiring parental notice in all cases or in none— would create an inflexibility that often would allow for no consideration of the rights and interests [we have] identified”). If there is to be any regulation, and the ' Supreme Court has clearly upheld regulation with respect to two-parent families and, j immature minors, it must apply to all. The ’ j Minnesota statute does not require parental notice in all cases. Cf. Danforth, 428 U.S. at 74-75, 96 S.Ct. at 2843-44. The statute provides exceptions for emancipated minors, minors who are the victims of abuse, and for abortions necessary in an emergency. Most importantly, the statute j provides for judicial bypass of the notifica- I tion requirement for all minors if the minor ! is mature enough to make the abortion i decision independently or if notification j would not be in her best interests.15 See *1462Bellotti II, 443 U.S. at 643-44, 99 S.Ct. at 3048-49 (plurality); Ashcroft, 462 U.S. at 490-93, 103 S.Ct. at 2524-26. The bypass procedure provides an effective and independent method for analyzing the situation of the individual pregnant minor — her maturity or immaturity; her no-parent, two-parent or one-parent background; and for determining if it is in her best interests that both parents not be notified. We conclude that the statute complies with the standards set forth in Bellota II and that the Supreme Court’s approval of similar plans mandates approval here. Ashcroft, 462 U.S. at 490-93, 103 S.Ct. at 2524-26; Matheson, 450 U.S. at 413, 101 S.Ct. at 1173. The district court did not err in concluding that the statute, as a whole, is constitutional.

a

After confirming the constitutionality of the statute as a whole, the court considered in isolation Minnesota’s two-parent notice requirement. The court discussed the high incidence of divorce and the effect this often has on family communication. According to the court, approximately 50% of all marriages in Minnesota end in divorce, and approximately 42% of all minors in Minnesota do not live with both biological parents. Further, the court found that many minors in Minnesota “live in fear of i, violence by family members,” and that the incidence of family violence is dramatically underreported. The court found that parental notification can only add to the magnitude of the problem of family violence which, in turn, intensifies the distress and anxiety of the minor’s abortion decision. The court noted that divorce and separation usually impair family communication, with the non-custodial parent often having little communication with the child. The court also stated that the effect of compelling a minor in this situation to share information about her pregnancy and abortion decision with both parents can be harmful, particu- ' larly when the minor comes from an abu- ; sive, dysfunctional family. The court found that 20-25% of minors who went to court notified one parent voluntarily and that minors who ordinarily would notify one parent might be dissuaded from doingj so by the two-parent requirement. Hodg-j son, 648 F.Supp. 768-69.
Based on these findings, the court concluded that “the need to notify the second parent or to make a burdensome court appearance actively interferes with the parent-child communication voluntarily initiated by the child, communication assertedly at the heart of the state’s purpose in requiring notification of both parents. In these cases, requiring notification of both parents affirmatively discourages parent-child communication.” Id. at 777-78. Thus, the court concluded that the two-parent notice requirement failed to further the state’s interests in protecting pregnant minors and promoting family communication and was therefore invalid. Id. at 778 (citing Carey v. Population Services Int’l, 431 U.S. 678, 693, 97 S.Ct. 2010, 2020, 52 L.Ed.2d 675 (1977); Danforth, 428 U.S. at 75, 96 S.Ct. at 2844). The court rejected the argument that the two-parent-notice requirement could be severed. Hodgson, 648 F.Supp. at 780.
The Hodgson group argues that the district court’s findings of fact are not clearly erroneous and that under Anderson v. Bessemer City, 470 U.S. 564,105 S.Ct. 1504, 84 L.Ed.2d 518 (1985), affirmance of the district court is mandated. The state in response does not attack the findings of the district court, but argues with some force that once the district court determined that the procedure as a whole was constitutional as a matter of statutory interpretation, its inquiry should have ended. We confess some confusion as to why the district court examined the two-parent notice and the 48-hour delay requirements in isolation and applied its conclusions to invalidate the entire statutory procedure it had just approved. Possibly it felt required to do so by the limitation of the holdings in Bellotti II, 443 U.S. at 649, 99 S.Ct. at 3051 (plurali*1463ty) (minors living at home with both parents), and Matheson, 450 U.S. at 411, 101 S.Ct. at 1172 (immature and dependent minors). Certainly, the Supreme Court limited its holdings to such minors. Nevertheless, the limitations of the holdings do not prevent the application of the principles announced by the Supreme Court to both the no-parent and one-parent households as well as the mature minor. We are satisfied that the issue here then is not the district court’s factual findings, but its failure to -take full account of these recognized princi-Spies.
In particular, as applied to all pregnant minors, regardless of their family circumstances, the district court did not consider whether parental and family interests (as distinguished from the interests of the minor alone) justified the two-parent notice requirement. As discussed in Part B, supra, the Supreme Court has recognized the significant interests of parents in the rearing and welfare of their children and that ¡these interests justify parental involvement ‘in the minor’s abortion decision. The Supreme Court has never indicated that these interests are contingent upon the parent having custody of the child.
The district court’s conclusion that the two-parent notice requirement failed to further the state’s interests was based primarily on its factual findings regarding the burden imposed on minors in family units that have either “broken apart or never formed.” 16 Hodgson, 648 F.Supp. at 778. The statutory plan before us demonstrates the difficulty of designing an overall plan which must apply to all pregnant minors regardless of their family circumstances. Certainly, the application of such a general statute will result in greater burdens for some individuals. Indeed, this is the very reason the Supreme Court has concluded that a judicial bypass is imperative; the alternative bypass procedure would be unnecessary unless some burden resulted from the generality of the statute. Any added burden the two-parent notification requirement imposes in individual cases is negated by the judicial bypass: mechanism, which enables a mature or “best interests” minor to go directly to court without consulting or notifying both parents. See Bellotti II, 443 U.S. at 649, 99 S.Ct. at 3051 (plurality); Matheson, 450 U.S. at 420, 101 S.Ct. at 1177 (Powell, J., concurring). Similarly, the statute may not be invalidated because it does not correspond perfectly in all cases to the state’s asserted interests. See Akron, 462 U.S. at 438, 103 S.Ct. at 2496-97.
In Bellotti II, a plurality of the Court indicated that the requirement of obtaining both parents’ consent, when an alternative judicial bypass is in place, does not unconstitutionally burden a minor’s abortion right:
We are not persuaded that, as a general rule, the requirement of obtaining both parents’ consent unconstitutionally burdens a minor’s right to seek an abortion. The abortion decision has implications far broader than those associated with most other kinds of medical treatment. At least when the parents are together and the pregnant minor is living at home, both the father and mother have an interest — one normally supportive — in helping to determine the course that is in the best interests of a daughter. Consent and involvement by parents in important decisions by minors long have been recognized as protective *1464of their immaturity. In the case of the abortion decision, for reasons we have stated, the focus of the parents’ inquiry should be the best interests of their daughter. As every pregnant minor is entitled in the first instance to go directly to the court for a judicial determination without prior parental notice, consultation, or consent, the general rule with respect to parental consent does not unduly burden the constitutional right. [Moreover, where the pregnant minor | goes to her parents and consent is defied, she still must have recourse to a i prompt judicial determination of her ma-jturity or best interests.
443 U.S. at 649, 99 S.Ct. at 3051.
Moreover, unlike the statute in Bello tti II which required the consent of both parents, the Minnesota statute requires only notification. Although we recognize that a notice requirement without judicial bypass would be unduly burdensome, at least as applied to mature minors, cf. Matheson, 450 U.S. at 409, 101 S.Ct. at 1171 (two parent notice requirement constitutional as applied to immature, dependent minors), we are satisfied that a notification requirement ) is substantially less burdensome than a consent requirement. Consent requires not only notification but also the affirmative agreement of one or both parents to the abortion. This can be expected to cause considerably more conflict, delay and ill effects than notification alone.
Although some parents may be abusive, or at best unhelpful to their minor child faced with the decision whether to have an abortion, that is hardly a reason to discard the pages of experience teaching that parents generally do act in their child’s best interests.17 Parham v. JR, 442 U.S. 584, 602-03, 99 S.Ct. 2493, 2504-05, 61 L.Ed.2d 101 (1979). While the district court found that the non-custodial parent often has little communication with the child, this does not mandate completely casting aside the principles enunciated by the Supreme Court as to the parental role, which apply to non-custodial parents as well as custodial parents. By providing for judicial bypass, the statute safeguards those minors for whom parental involvement may not be in their best interests, while at the same time encouraging parental involvement for those minors who may be greatly assisted at a difficult time. We cannot conclude the two-parent notice requirement imposed in conjunction with a bypass option unduly burdens the right of a mature or best interests minor to obtain an abortion. See Bellota II, 443 U.S. at 649, 99 S.Ct. at 3051 (plurality); Matheson, 450 U.S. at 420, 101 S.Ct. at 1176-77 (Powell, J., concurring).
The district court enjoined the entire statute because of the impact of the two-parent notice requirement primarily upon one group of pregnant minors, without considering the effect of the bypass, or the parental and family interests which have been recognized by the Supreme Court. In concentrating upon the impact of the statute on the pregnant minor not living with both parents, and on the mature or non best-interest pregnant minor, the district court gave only limited consideration to the 50% or more pregnant minors who live with both parents and to pregnant minors who are immature and whose best interests may require parental involvement. The district court’s determination that an undue burden on the one group renders the stat-jute unconstitutional for all is contrary tothe Supreme Court’s decision that a notice-consent/bypass procedure plainly serves important state interests and is narrowly drawn to protect only those interests. It does not violate any guarantees of the Constitution. Matheson, 450 U.S. at 413, 101 S.Ct. at 1173. We are convinced that the statute must be considered, as the Supreme Court has considered the statutes in its numerous decisions and as the district court originally did, as a whole: the two-parent notification, the 48-hour waiting period, and judicial bypass. Considering the *1465statute as a whole and as applied to all pregnant minors, the two-parent notice requirement does not unconstitutionally burden the minor’s abortion right. Matheson, 450 U.S. at 413, 101 S.Ct. at 1173. The statute complies with the constitutional requirements set forth in Bellotti II, and approved in Ashcroft and Matheson. We conclude that the court erred in enjoining the statute because of its isolated consideration of the two-parent notice requirement.

D.

Similar considerations apply to the district court’s treatment of the 48-hour delay requirement. The court found that minors who notified their parents in writing must wait 48 hours after actual or constructive delivery of the notice. Constructive delivery of mail notice occurs at noon on the next day upon which regular mail delivery takes place. Thus, minors who notified their parents in writing commonly waited 72 hours between initiating the notification process and the abortion itself. The court found that this delay was compounded by the weather, scheduling factors, and transportation requirements and that in many cases the delay reached a week or more. Delay of any length in performing an abortion increased the statistical risk of mortality. Hodgson, 648 F.Supp. at 764-65.
In considering the plan as a whole, the court acknowledged that some period of delay from the time of notice until the abortion would “reasonably effectuate the state’s interests in protecting pregnant minors” and that a “waiting period may allow parents to aid, counsel, and advise * * * minors in determining whether to undergo an abortion or to provide the physician with information which may be relevant to the medical judgments involved.” The court concluded, however, that the interest could be effectuated as completely by a shorter waiting period. Id. at 769. The court held that the 48-hour waiting period was sever-able from the remainder of the statute. Id. at 780.
Considering the statute as a whole, the 48-hour delay requirement is not a significant burden upon the minor’s abortion right. The district court’s finding regarding possible delays of a week or more is based upon facts relating to the relative inaccessibility of abortion providers in Minnesota, not the 48-hour delay requirement. The court failed to recognize that the 48-hour delay requirement may run concurrently with the scheduling of the appointment to perform the abortion. Testimony at trial revealed that typically, when a pregnant minor telephones an abortion clinic to schedule an abortion, the abortion is not scheduled for two to three days.18 More importantly, mandatory delay results only when the minor complies with the statute by providing written notice to her parents; the bypass option imposes no mandatory delay. Cf. Planned Parenthood Ass’n of Kansas City v. Ashcroft, 483 F.Supp. 679, 694-96 (W.D.Mo.1980) (physician must provide woman information specified in statute 48 hours before she may consent to the abortion). We cannot conclude that the delay requirement as a part of the overall statutory scheme is a significant burden in light of Minnesota’s interest in ensuring that notification results in parental involvement.19 See Matheson, 450 U.S. at 446, 101 S.Ct. at 1190 (Marshall, J., dissenting).
*1466II.
The Hodgson group contends that the district court erred in holding that the statute does not violate the equal protection clause. First, they argue that the statute deprives minors who choose abortion of equal protection of the law because it singles out abortion as the only pregnancy-related medical procedure requiring third-party notification and because the statute impermissibly discriminates between those minors who are able to notify both their parents and those who cannot. The Hodgson group failed to raise the latter challenge at trial, and therefore we need not address it here. Stafford v. Ford Motor Co., 790 F.2d 702, 706 (8th Cir.1986). As to the first issue, a similar challenge was rejected by the Court in Matheson, 450 U.S. at 412-13, 101 S.Ct. at 1172-73, and the Court has rejected challenges to abortion statutes based on different treatment in other contexts. Harris v. McRae, 448 U.S. 297, 325, 100 S.Ct. 2671, 2692, 65 L.Ed.2d 784 (1980) (abortion funding); Maher v. Roe, 432 U.S. 464, 469-71, 97 S.Ct. 2376, 2380-81, 53 L.Ed.2d 484 (1977) (abortion funding); Danforth, 428 U.S. at 66-67, 96 S.Ct. at 2839-40 (written consent to abortion). Moreover, as discussed in Part I, supra, a state may regulate a minor’s exercise of her constitutional rights in a manner that would not be permissible in the case of an adult. Akron, 462 U.S. at 427 n. 10,103 S.Ct. at 2491 n. 10. Based on the interests discussed, states may rationally conclude that the decision to have an abortion poses risks to the physical, mental or emotional well-being of minors which are greater than those associated with other health care services. Bellotti II, 443 U.S. at 640-41, 648-49, 99 S.Ct. at 3046-47, 3050-51 (plurality). “If the pregnant girl elects to carry her child to term, the medical decisions to be made entail few — perhaps none — of the potentially grave emotional and psychological consequences of the decision to abort.” Matheson, 450 U.S. at 412-13, 101 S.Ct. at 1172-73. Thus, we cannot say the district court erred in concluding the statute does not violate the equal protection clause.
We conclude that the Minnesota statutory plan, including judicial bypass, is constitutional and complies with the principles announced in Bellotti II, Ashcroft and Matheson. Accordingly, we reverse the judgment of the district court and remand with instructions that the district court enter judgment that Minn.Stat.Ann. § 144.343(2) — (7) is constitutional.

. Only the constitutionality of the portion of the statute dealing with abortions for minors is at issue.


. Subd. (2) provides:
[N]o abortion operation shall be performed upon an unemancipated minor * * * until at least 48 hours after written notice of the pending operation has been delivered in the manner specified in subdivisions 2 to 4.


.Subd. (2)(a) provides for personal notice by the physician or his agent. In the alternative, subd. 2(b) provides that notice may also be effected by "certified mail addressed to the parent at the usual place of abode of the parent with return receipt requested and restricted delivery to the addressee * * *.” If notice is mailed, "[t]ime of delivery [is] deemed to occur at 12 o'clock noon on the next day on which *1454regular mail delivery takes place, subsequent to mailing."


.Subd. 6 provides:
If subdivision 2 of this law is ever temporarily or permanently restrained or enjoined by judicial order, subdivision 2 shall be enforced as though the following paragraph were incorporated as paragraph (c) of that subdivision; provided, however, that if such temporary or permanent restraining order or injunction is ever stayed or dissolved, or otherwise ceases to have effect, subdivision 2 shall have full force and effect, without being modified by the addition of the following substitute paragraph which shall have no force or effect until or unless an injunction or restraining order is again in effect.
(c)(i) If such a pregnant woman elects not to allow the notification of one or both of her parents or guardian or conservator, any judge of a court of competent jurisdiction shall, upon petition, or motion, and after an appropriate hearing, authorize a physician to perform the abortion if said judge determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion. If said judge determines that the pregnant woman is not mature, or if the pregnant woman does not claim to be mature, the judge shall determine whether the performance of an abortion upon her without notification of her parents, guardian or conservator would be in her best interests and shall authorize a physician to perform the abortion without such notification if said judge concludes that the pregnant woman’s best interests would be served thereby.
(ii) Such a pregnant woman may participate in proceedings in the court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court appointed counsel, and shall, upon her request, provide her with such counsel.
(iii) Proceedings in the court under this section shall be confidential and shall be given such precedence over other pending matters so that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant woman. A judge of the court who conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting the decision and shall order a record of the evidence to be maintained including the judge’s own findings and conclusions.
(iv)An expedited confidential appeal shall be available to any such pregnant woman for whom the court denies an order authorizing an abortion without notification. An order authorizing an abortion without notification shall not be subject to appeal. No filing fees shall be required of any such pregnant woman at either the trial or the appellate level. Access to the trial court for the purposes of such a petition or motion, and access to the appellate courts for purposes of making an appeal from denial of the same, shall be afforded such a pregnant woman 24 hours a day, seven days a week.


. Subd. 4 provides that no notice is required if:
(a) The attending physician certifies in the pregnant woman’s medical record that the abortion is necessary to prevent the woman's death and there is insufficient time to provide the required notice; or
(b) The abortion is authorized in writing by the person or persons who are entitled to notice; or
(c) The pregnant minor woman declares that she is a victim of sexual abuse,- neglect, or physical abuse as defined in section 626.556. Notice of that declaration shall be made to the proper authorities as provided in section 626.-556, subdivision 3.


. Subd. 7 provides that if any [part of the statute] is held invalid, such invalidity should not affect any portion of the statute which can be given effect without the invalid portion.


. On March 2, 1982, the court issued a preliminary injunction against enforcement of subd. 2.


. The Court’s primary holding in Matheson was that the pregnant minor challenging Utah’s abortion notice requirement on the ground that it impermissibly applied to mature or emancipated minors lacked standing to raise that argument since she had not alleged that she or any member of her class was mature or emancipated. Id. at 406, 101 S.Ct. at 1169. The majority opinion did not decide whether a pure notice requirement would be constitutional as applied to emancipated or mature minors. Five justices, however, expressed the view that it *1457would be unconstitutional to apply a notice requirement to minors who could demonstrate their maturity. Id. at 420, 101 S.Ct. at 1177 (Powell, J., concurring); id. at 428 n. 3, 101 S.Ct. at 1181 n. 3 (Marshall, J., dissenting).


.We note that according to the testimony of Paula Wendt, co-director of the Meadowbrook Clinic, parental notification under the statute has increased. Prior to the statute, Wendt testified that approximately 25% of the pregnant minors she counseled told one or both parents of their pregnancy and intended abortion. Since the law has been in effect Wendt testified that about 50% of the minor patients comply with the statute under the court bypass procedure. Since very few minors have been excused under the emancipation or abuse/neglect exceptions, it follows that there has been a marked increase in parental notification. Because the state did not offer any evidence concerning the effects of this notification, we observe only that since the statute has been in place, the percentage of parents notified of their daughters’ intended abortion has increased.


. Bypass petitions had been filed in 3,573 cases and granted in 3,558 of them. Six petitions were withdrawn, nine petitions were denied and one had been appealed. Of the nine denied petitions, some were apparently justified (e.g., minor didn’t really want an abortion/changed her mind), and one was reversed on appeal. The court found that the courts outside the metropolitan areas were more likely to deny the petitions, some being due to the court’s unfamiliarity with the system and several involving rather unusual circumstances. Id. at 765.


. See Akron, 462 U.S. at 427 n. 10, 103 S.Ct. at 2491, n. 10; Ashcroft, 462 U.S. at 490-93, 103 S.Ct. at 2524-26; Matheson, 450 U.S. at 407-12, 419-25, 101 S.Ct. at 1170-73, 1176-79; Bellotti II, 443 U.S. at 633-40, 99 S.Ct. at 3042-47. See *1459also Zbaraz, 763 F.2d at 1532; Pearson, 716 F.2d at 1133 (7th Cir.1983).


. See, e.g., Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976); Storerv. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974); Euclid v. Ambler Realty Co., 272 U.S. 365, 47 S.Ct. 114, 71 L.Ed. 303 (1926); Elbe v. Yankton Indep. School Dist., 714 F.2d 848 (8th Cir.1983).


. As stated by Justice Stevens;
If there is no parental-fnotice] requirement many minors will submit to the abortion procedure without ever informing their parents. An assumption that the parental reaction will be hostile, disparaging, or violent no doubt persuades many children to bypass parental counsel which would in fact be loving, supportive, and, indeed, for some indispensable. It is unrealistic, in my judgment to assume that every parent-child relationship is either (a) so perfect that communication and accord will take place routinely or (b) so imperfect that the absence of communication reflects the child’s correct prediction that the parent will ... [act] arbitrarily to further a selfish interest rather than the child's interest. A state legislature may conclude that most parents will be primarily interested in the welfare of their children, and further, that the imposition of a parentaI-[notice] requirement is an appropriate method of giving the parents an opportunity to foster that welfare by helping a pregnant distressed child to make and implement a correct decision.
Danforth, 428 U.S. at 103-04, 96 S.Ct. at 2856-57 (Stevens, J., concurring in part and dissenting in part); see also Matheson, 450 U.S. at 419-20, 101 S.Ct. at 1176-77 (Powell, J., concurring); id. at 424, 101 S.Ct. at 1179 (Stevens, J., concurring).


. The “guiding role" parents have in bringing up their children is explained by Justice Powell:
[T]he guiding role of parents in the upbringing of their children justifies limitations on the freedoms of minors. The State commonly protects its youth from adverse governmental action and from their own immaturity by requiring parental consent to or involvement in important decisions by minors. But an additional and more important justification for state deference to parental control over children is that “[t]he child is not the mere creature of the State; those who nurture him and direct his destiny have the right, coupled with the high duty, to recognize and prepare him for additional obligations." “The duty to prepare the child for ‘additional obligations' ... must be read to include the inculcation of moral standards, religious beliefs, and elements of good citizenship.” This affirmative process of teaching, guiding, and inspiring by precept and example is essential to the growth of young people into mature, socially responsible citizens.
We have believed in this country that this process, in large part, is beyond the competence of impersonal political institutions. Indeed, affirmative sponsorship of particular, ethical, religious, or political beliefs is something we expect the State not to attempt in a society constitutionally committed to the ideal of individual liberty and freedom of choice. Thus, “[i]t is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder."
*1461Unquestionably, there are many competing theories about the most effective way for parents to fulfill their central role in assisting their children on the way to responsible adulthood. While we do not pretend any special wisdom on this subject, we cannot ignore that central to many of these theories, and deeply rooted in our nation’s history and tradition, is the belief that the parental role implies a substantial measure of authority over one’s children. Indeed, "constitutional interpretation has consistently recognized that the parents’ claim to authority in their own household to direct the rearing of their children is basic in the structure of our society."
Properly understood, then, the tradition of parental authority is not inconsistent with our tradition of individual liberty: rather, the former is one of the basic presuppositions of the latter. Legal restrictions on minors, especially those supportive of the parental role, may be important to the child’s chances for the full growth and maturity that make eventual participation in a free society meaningful and rewarding. Under the Constitution, the State can "properly conclude that parents and others, teachers for example, who have [the] primary responsibility for children’s well-being are entitled to the support of laws designed to aid discharge of that responsibility.”
Bellotti II, 443 U.S. at 637-39, 99 S.Ct. at 3045-46 (plurality) (citations and footnotes omitted) (emphasis added).


. In Bellotti II, Justice Stevens joined by three other justices concluded that the Massachusetts statute before the Court was unconstitutional because under the statute, as written and construed by the Massachusetts Supreme Court, no , minor, no matter how mature and capable of J informed decision-making, could receive an j; abortion without the consent of either both par- i ents or a superior court judge, thus making the j j minor's abortion decision .subject in every in-1' stance to an absolute third-party veto. Id. at *1462652-56, 99 S.Ct. at 3053-55. In comparison, the statute here gives neither a judge nor parents veto power over the minor’s abortion decision.


. This conclusion is based on somewhat limited factual findings concerning primarily the statute’s burden on the minor living in a one-parent household who notified only her custodial parent. The district court also made a finding concerning the minor living in a two-parent home who may have consulted with one parent but, because of fear, not the other. Hodgson, 648 F.Supp. at 764 (finding 49). The court concluded only that instances in which the two-parent notice requirement burdened parent-child communications voluntarily initiated by the minor were "not uncommon." Id. (finding 50). This finding was later characterized as a significant obstacle. Id. at 778. A careful reading of the groups of related findings clearly indicates, however, that the court was primarily considering the impact of the statute on the minor living in a one-parent household who must notify the non-custodial parent. Id. at 764, 768-69 (findings 45-50; 68-72). The court’s further discussion underscores this conclusion. Id. at 778.


. The Court has recognized two categories of pregnant minors. First, minors who are mature and capable of making an informed decision without parental involvement, the category in which the minor appellees in this case by their pleadings bring themselves, and second, minors who are immature not sufficiently capable of making such decisions; in both categories the best interest of the minor must be considered.


. The district court found that the 48-hour delay requirement required a minor, living in a city without an abortion provider, to either travel to a city with an abortion provider twice or spend up to three additional days in the city. The parties do not specify and we are unsure of the evidence in the record to support this statement. According to the manual of Meadow-brook Women’s Clinic, when a minor calls seeking information about an abortion she is asked her age and advised of the parental notice law. An abortion may be scheduled over the telephone and at that time, minors are asked how they plan to comply with the statute. If the minor wishes to comply by written notice, the clinic may send the appropriate notice immediately.


. Akron, 462 U.S. at 449-51, 103 S.Ct. at 2502-04 (twenty-four-hour waiting period unconstitutional as applied to all women seeking abortions); See also Zbaraz, 763 F.2d at 1537-38 (twenty-four hour waiting period held unconstitutional); Pearson, 716 F.2d 1142-43 (same).